Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-29 are pending, claims 1, 17, and 29 are amended, and claims 5-6, 9-10, 14, 18-22, and 28 are withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Claim 28 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2022. With regards to the noted withdrawal of claim 28, claim 28 includes differing subject matter understood as mutually exclusive from the other claimed independents claims, as noted being the position of the mesh with respect to the nozzle. The examiner notes said restriction is made with traverse, and any allowable subject matter found in the other pending independent claims amended into claim 28, will be considered in an allowance. Essentially, if claim 8 was presented in the originally filed claim groups before the first restriction/election, it would have noted a restriction requirement between it and the other bending independent claim groups.  
Claim Objections
Claim 29 objected to because of the following informalities:  Claim 29 has been amended but does not include the proper status identifier showing it (i.e. Currently Amended).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-8, 11-13, 15-17, 23-27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include the limitation “the bypass duct includes only a single nozzle with a narrowing clear duct cross section.” Said limitation is understood as a negative limitation, wherein negative limitations must be disclosed in the original disclosure. MPEP 2173.05(i). It is understood there is a nozzle for the narrowing clear duct cross section, but to say there is only a single one, would be utilizing language not found in the originally filed specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 11-13, 16-17, 23, 26-27, and 29 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stein (U.S. 2014/0217202).
With respect to claims 1 and 29, Stein discloses a sanitary insert unit ((figure 3), comprising: 
an insert housing (figure 3, having side walls of 2) which is mountable on or in a water outlet (paragraph 0003) of a sanitary outlet fitting (paragraph 0091, where #1 is a sanitary insert), the insert housing including a housing interior (within #2) through which a liquid path (the path #4 from inlet all the wat to the outlet of 30) is provided that is adapted to direct a water flow through the housing interior (the path indicated by the arrows in figures 3-5), 
a jet splitter (figures 2-5, the elements outside of #13, which splits the fluid into multiple paths about 8, noted in figures 2-5 as not numbered the component above #8 which has multiple protrusions between an outer wall and extending towards 8’s outer wall of 13) located in the liquid path and includes a plurality of splitter openings (noted as the second flow path as the flow goes about 8 through the various split pathways) which are adapted to divide water flowing therethrough into a plurality of individual jets (being the noted flow paths of fluid about 8 in figures 4 and 5, where fluid pass through the various split portions), 
at least one lattice or mesh structure (figure 1, forming the outlets #30) following the jet splitter in the liquid path (figure 1, where #4 indicates the jet splitter and the lattice/mesh structure being down flow of it), 
a bypass duct (figures 1-3, starting at 10 and ending at the outlet at #29) that at least partially bypasses the liquid path (figure 1, forming a different flow path then that of the liquid path), bypass duct includes only a single nozzle (the noted nozzle being the inner nozzle with the noted outlets forming the jet therefrom) with a narrowing clear duct cross section (figure 3, this could be taken as the narrowing section at 10, between 23 and 31, or even the outlet area at 29; there being a single inner nozzle with the noted narrowing duct section) at least in one section that is adapted to create only a single accelerated liquid jet (see sections at 10, between 23 and 31, and at 29) that is configured to be separately discharged from an outflow end of the insert housing from the water flow through the at least one lattice or mesh structure (having separate outlets at 29, noted the fluid then being a jet created only at the outlet of 3), and 
wherein the bypass duct narrows or tapers in a direction toward an outflow-side duct opening in order to form the nozzle that has a smallest clear cross section proximate to an outlet of the bypass duct (where the outlet is at the bottom of 29, and 29 has the smallest cross section and is proximate to the outlet). With respect to claim 29, the only a single accelerated liquid jet being at lest one accelerated liquid jet. 
With respect to claim 2, Stein discloses a flow rate regulator (20 as it interacts with 13 as well as the top circumference of the element above 10 which has at its lower part the jet regulators) in the insert housing on an inflow side upstream of the jet splitter (figures 2-5, where the top portion of 13 is adjacent 20 and forms the pressure control), said flow rate regulator being adapted to regulate the water flowing through to a pressure-independent maximum flow rate .  
With respect to claim 3, Stein discloses the flow rate regulator (20 and top part of 13 and elements adjacent the top of 13 and between 20 and 13) has at least one elastic annular throttle body (13) which engages around a regulator core (27) and delimits a control gap (gap between 20, 13, and the top of 27) between the at least one elastic annular throttle body and the regulator core (as 27s outer wall is formed on the outer circumference thereof and forms the gap of the space between 20/13/and27) or an inner circumferential wall surrounding the throttle body (formed by 20), said control gap being adapted to change under pressure of the water flowing through such that a flow rate of the flow rate regulator does not exceed the pressure- independent maximum flow rate (paragraph 0084, as the control gap between the elastic aspect of 8 interacts with the through opening 32 as a function of the noted water pressure).  
With respect to claim 4, Stein discloses the bypass duct narrows or tapers to form at least one conical section (figure 3, the noted conical section at 10).  
With respect to claim 7, Stein discloses the bypass duct passes through the jet splitter (as seen in figure 3) or the jet splitter and a flow rate regulator (as seen in figure 3).  
With respect to claim 8, Stein discloses wherein the jet3Applicant: Neoperl GmbH Application No.: 16/331,284splitter comprises a perforated plate (figure 2, the noted element above #8, being a circular plate, the noted jet splitter being formed by the perforations in said plate).  
With respect to claim 11, Stein discloses the flow rate regulator is arranged on the inflow side upstream of the jet splitter (as seen in figures 1-5) or upstream of the jet splitter and an inflow-side duct opening of the bypass duct.  
With respect to claim 12, Stein discloses a filter screen (5/7) arranged in an inflow direction upstream of the jet splitter (figures 1-5).  
With respect to claim 13, Stein discloses an inflow- side duct opening of the bypass duct (being the inlet leading into 10) is arranged in an inflow direction immediately beneath the filter screen (figure 3).
With respect to claim 16, Stein discloses the bypass duct is arranged approximately coaxially with a longitudinal center axis of the insert housing (figure 3).  
With respect to claim 17, Stein discloses the bypass duct narrows in a direction of a nozzle opening of the nozzle in order to create a water jet, said nozzle opening having a smallest clear cross section of the bypass duct (shown at the nozzle of the bypass duct which narrows in its direction towards the opening of the nozzle, as the area beneath #10 narrows towards 29 overall, where #29 has the smallest cross section area).  
With respect to claim 23, Stein discloses the lattice structure (figure 1, at #30) has honeycomb-shaped lattice openings (see figure 1) provided on an outflow-side end face of the insert housing (see figure 1, at the outflow side of the housing).  
With respect to claim 26, Stein discloses at least one aeration duct which opens into the liquid path beneath the jet splitter (figure 1, the noted element above #8, having holes adjacent to the jet splitters which are thus ducts through that element and do not have fluid flowing therethrough and thus have air as the fluid flow from 31 down towards the outlet following the path of path 4, see paragraph 0088)  
With respect to claim 27, Stein discloses the at least one aeration duct comprises a housing opening (figure 2, the openings visible in 2) provided in a housing circumferential wall of the insert housing (see figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Zoller (U.S. 2010/0147397).

With respect to claim 15, Stein discloses the filter screen, but fails to disclose the filter screen is funnel-shaped, and the funnel shape of the filter screen narrows in a direction of an inflow-side duct opening of the at least one bypass duct.  
Zoller, figure 1, discloses a funnel-shaped filter screen 16 which is utilized to pre-filter out dirt and particles which are entrained in the fluid and can have an adverse effect on the flow rate in the device. It is noted that filter screen 16 narrows in a direction of an inflow-side of the device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the noted filter screens shape and direction of the funnel it forms as disclosed by Zoller into the device of Stein, effectively reversing the direction of Steins screen, as the resulting combination would still allow for the desired filtration of dirt and other particles from entering the system. 
With respect to claims 24 and 25, Stein discloses having a lattice or mesh structure, but fails to disclose comprising at least one insert part inserted into the insert housing, said insert part including the lattice or mesh structure interposed in the liquid path, wherein the at least one insert part is arranged in the liquid path beneath the jet splitter.
Zoller, figure 1, discloses multiple mesh/lattice inserts at #15 which are noted below the jet splitter #13, a homogenizing mechanism which is constructed from a plurality of lattice-shaped or net-shaped screens or insert components 15 (paragraph 0034) allowing for homogeneous of the split jets to allow for a non-splashing and optionally sparkling soft composite jet from the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lattice/net structure of an insert of Zoller beneath the jet splitter into that of Zoller, allowing for the device to having a non-splashing and optionally sparkling soft composite jet from the device. 
Response to Arguments/Amendments
	The Amendment filed (06/29/2022) has been entered. Currently claims 1-29 are pending, claims 1, 17, and 29 are amended, and claims 5-6, 9-10, 14, 18-22, and 28 are withdrawn. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (01/07/2022). Applicants argument, and the Affidavit-traversing rejection, are both directed to applicant’s argument that the prior art fails to disclose ”only a single nozzle” and “only a single accelerated liquid jet.” Examiner disagrees, Stein’s paragraph 0003, 0030, and 0088-0089 defines the water coming out of the noted first flow path (flow path three), it is noted that the flow path of three has multiple outlet, but those outlets are defined as creating a jet (singular). As the background paragraph 0003 discloses, insert units of this kind are known and have proven useful, for example in water fittings, for switching between a first jet emerging from the first flow path and a second jet emerging from the second flow path. The examiner concludes that, the bypass duct and its liquid path as disclosed in Stein, produces only one singular jet, as it creates a jet from the multiple outlets. As the prior art is adapted to create only a single accelerated liquid jet. Furthermore, the claim states “a nozzle with a narrowing clear duct cross section at least in one section that is adapted to create only a single accelerated liquid jet” which is noted that at each nozzle 29, there is only a single one jet created. The prior art thus reads on a single nozzle (29) to a single jet (jet formed as fluid exits 29), and that each of the nozzles together create a jet (as it is referred to in Steins, paragraphs 0003, 0030, and 0088-0089). The affidavit-traversing rejection fails to clarify that there is a nozzle (noted one of the exits 29, being a nozzle) and it narrows in cross section and is adapted to create only a single accelerated jet (as one outlet creates one jet; noting again the prior art defines the various outlets together as also being a jet, understood as being a single accelerated liquid jet together and being a single jet from each nozzle prior to them forming the single jet). The examiner notes the affidavit states there are multiple nozzle, which the examiner agrees to, but the claim does not limit itself to saying there is only one nozzle. The prior art does have multiple nozzles, and as cited above, each nozzle has only one single jet coming from it. The above argument further applies to the “only a single nozzle” with the narrowing clear duct cross-section, as there is only one single inner nozzle with the inner liquid jet, as there is only the one inner nozzle forming the jet therefrom (noted being multiple outlets that form a single jet). 
With regards to the noted withdrawal of claim 28, claim 28 includes differing subject matter understood as mutually exclusive from the other claimed independents claims, as noted being the position of the mesh with respect to the nozzle. The examiner notes said restriction is made with traverse, and any allowable subject matter found in the other pending independent claims amended into claim 28, will be considered in an allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752